IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

JULIAN M. TURNER,
PLAINTIFF,

Vv. CASE NO. 3:19-cv-1392-S-BK

DALLAS VETERANS ADMINISTRATION

HDOM PROGRAM, ET AL.,
DEFENDANTS.

0G CGN GGp UG GOD CGO UGA OG

ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a
recommendation in this case. No objections were filed. The Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions and Recommendation of the United States Magistrate Judge. Plaintiff's Complaint,
Doc. 3, is DISMISSED WITHOUT PREJUDICE for want of prosecution.

SO ORDERED.

SIGNED October 1, 2019,

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
